  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 1 of 7 PageID 54




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

JUAN MALDONADO,                     )
                                    )
      Plaintiff,                    )
                                    )                CASE NO.: 6:18-cv-2095-Orl-28DCI
v.                                  )
                                    )
GOLDEN SAJ, LLC,d/b/a Days Inn      )
                                    )
      Defendant.                    )
____________________________________)

                 JOINT MOTION FOR APPROVAL OF SETTLEMENT
               AND MOTION TO DISMISS THE CASE WITH PREJUDICE
                    AND SUPPORTING MEMORANDUM OF LAW

               Plaintiff, JUAN MALDONADO and Defendant, GOLDEN SAJ, LLC, d/b/a Days

Inn (Plaintiff and Defendant are collectively the “Parties”), by and through their undersigned

counsel jointly request that this Court approve the Parties’ settlement and dismiss the above

captioned matter with prejudice.

                                         BACKGROUND

               In the instant action, Plaintiff claims entitlement to unpaid overtime

compensation, pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

Defendant disputes Plaintiff's claims. In order to avoid the costs and uncertainty of litigation, the

Parties negotiated a settlement of this matter during mediation. A copy of the Settlement

Agreement is attached as Exhibit A. The Parties now seek approval for the settlement from the

Court.




                                                 1
     Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 2 of 7 PageID 55




                                    MEMORANDUM OF LAW

I.       FINAL APPROVAL OF THE SETTLEMENT IS APPROPRIATE

         A.       The Settlement is Reasonable and Fair.

                  Pursuant to the case law of this Circuit, judicial review and approval of this

tentative settlement is necessary to give it final and binding effect. Lynn’s Food Stores, Inc. v.

U.S. Dept. of Labor, 679 F.2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s

Food Stores,

                   “[t]here are only two ways in which back wage claims arising
                  under the FLSA can be settled or compromised by employees.
                  First, under section 216(c), the Secretary of Labor is authorized to
                  supervise payment to employees of unpaid wages owed to them . .
                  . . The only other route for compromise of FLSA claims is
                  provided in the context of suits brought directly by employees
                  against their employer under section 216(b) to recover back wages
                  for FLSA violations. When employees bring a private action for
                  back wages under the FLSA, and present to the district court a
                  proposed settlement, the district court may enter a stipulated
                  judgment after scrutinizing the settlement for fairness.”

Id. at 1352-53.

                  The Court should approve a FLSA settlement if it is “a fair and reasonable

resolution of a bona fide dispute.” Id. at 1354-55. If the settlement reflects a reasonable

compromise over issues that are actually in dispute, the Court may approve the settlement “in

order to promote the policy of encouraging settlement of litigation.” Id. at 1354. In determining

whether the settlement is fair and reasonable, the Court should consider the following factors:

                  (i) the existence of fraud or collusion behind the settlement:
                  (ii) the complexity, expense, and likely duration of the litigation;
                  (iii) the stage of the proceedings and the amount of discovery
                  completed;
                  (iv) the probability of plaintiffs’ success on the merits:
                  (v) the range of possible recovery; and
                  (vi) the opinions of the counsel.




                                                   2
  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 3 of 7 PageID 56




See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527. 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287, at *2-3,

(M.D. Fla. Jan. 8, 2007). See also Hill v. Florida Industrial Elec., Inc., No. 6:06-cv-915-Orl-

31JGG, 2007 U.S. Dist. LEXIS 9498, at *6, (M.D. Fla. Feb. 9, 2007); Pacheco v. JHM

Enterprises, Inc., et al., No. 6:05-cv-1247-Orl-JGG, 2006 U.S. Dist. LEXIS 22066, at *4 (M.D.

Fla. Apr. 12, 2006). The Court should apply the strong presumption in favor of finding a

settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at * 2-3. See also Cotton v. Hinton. 559 F.2d

1326, 1331 (5th Cir. 1977).

       B.       The Relevant Criteria Support Final Approval of the Settlement.

              i.   There is no fraud or collusion behind the settlement.

                First, courts have found no fraud or collusion where both parties were represented

by counsel and the amount to be paid to plaintiffs seemed fair. See Helms v. Central Fla. Reg.

Hosp., No. 6:05-cv-383-Orl-22JGG, 2006 U.S. Dist. LEXIS 92994, at *11-12 (M.D. Fla. Dec.

21, 2006).    Here, each Party was independently represented by counsel.           Defendant was

represented by Mary E. Lytle, Esq. and David V. Barszcz, Esq. of Lytle and Barszcz. Plaintiff

was represented by Kimberly De Arcangelis, Esq. of Morgan & Morgan P.A. All of the counsel

involved have extensive experience litigating claims under the FLSA.           Each counsel was

obligated to, and did, vigorously represent their clients’ rights.

                As discussed further below, the amounts to be paid to Plaintiff and his counsel are

fair in light of the dispute over the merits of Plaintiff’s claims, and the expense and uncertainty

of continuing to litigate his claims.




                                                  3
  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 4 of 7 PageID 57




             ii.   The complexity, expense, and length of future litigation support the
                   reasonableness of this settlement.

               The Parties continue to disagree over the merits of the claims asserted by Plaintiff.

Plaintiff contends that he was not paid for all hours worked. Defendant contends that Plaintiff

was paid for all compensable hours worked. Defendant further contends that even assuming

arguendo Plaintiff worked any time that he was not paid for, such time was de minimis. If this

case is litigated further, Plaintiff will bear the burden of proving that he performed work for

which he was not properly compensated. See Reyna v. Conagra Foods, Inc., No. 3:04-cv-39,

2006 U.S. Dist. LEXIS 89690, at *10 (M.D. Ga. 2006), citing Anderson v. Mt. Clemens Pottery

Co., 382 U.S. 680, 687, 66 S.Ct. 1187, 90 L. Ed. 1515 (1946).

               Defendant, in turn, will have to prove that it kept accurate records of Plaintiff’s

wages, hours, and other conditions and practices of employment, and that it paid him appropriate

wages for any overtime hours worked. See Jackson v. Corr. Corp. of Am., No. 14-11010, 2015

U.S. App. LEXIS 5193, at *16-17 (citing Allen v. Bd, of Pub. Educ., 495 F.3d 1306, 1314-15

(11th Cir. 2007)). Should this matter proceed, the Parties will bear the substantial expense of

litigating these disputed issues. This settlement, therefore, is a reasonable means for all Parties

to minimize future risks and litigation costs.

            iii.   There has been sufficient investigation and exchange of information to allow
                   the Parties to make educated and informed decisions.

               The next factor the court should consider is the stage of the proceedings and the

amount of discovery completed. The Parties have exchanged information regarding Plaintiff’s

hours worked and compensation, and the Parties’ counsel have had additional discussions and

exchange of information relating to the claims and defenses. In agreeing upon the proposed

settlement, the Parties exchanged sufficient information to allow them to make an educated and

informed analysis and conclusion.


                                                 4
  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 5 of 7 PageID 58




               iv. Plaintiff’s probability of success on the merits is uncertain.

               Plaintiff’s probability of success on the merits is also uncertain, further suggesting

that this settlement is fair and appropriate. Plaintiff asserts that he worked certain hours per

week, and that he was not compensated properly for these hours.              Meanwhile, Defendant

contends that Plaintiff was compensated for all amounts to which he is entitled. Defendant

believes it can present credible evidence that Plaintiff was not working for all of the time he

claimed to be working,

               v. Plaintiff’s range of possible recovery is uncertain.

               Even if Plaintiff prevails, his range of recovery is uncertain. The Parties disagree

over basic factual allegations pertaining to and the number of hours Plaintiff worked. Defendant

also contends that, assuming arguendo, Plaintiff performed any work, for which he was not paid,

which Defendant denies, it was de minimis. In light of the uncertainty of the amounts, if any,

Plaintiff would recover if he were to continue litigating his claims, the Court should find that the

settlement is fair and reasonable.

               vi. The Parties weighed the opinions of counsel in deciding whether to settle.

               Finally, all Parties were represented by counsel who have experience litigating

FLSA claims. The Parties weighed the opinions of their counsel in deciding whether to settle.

Accordingly, the Court should find that their recovery is a fair and reasonable settlement of a

bona fide dispute.

       C.      The “Compromise” of Plaintiff’s FLSA Claim is Reasonable.

               There is a bona fide issue as to whether Plaintiff worked the number of hours he is

claiming. The settlement is a fair resolution of a bona fide dispute because both Parties risk the

possibility that the Court or a jury would find against them should this matter proceed to trial.




                                                 5
  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 6 of 7 PageID 59




               Additionally, Plaintiff did not unfairly “compromise” his claim. In Plaintiff’s

damage calculations discussed between the parties after exchanging documents and information

related to the allegations, he asserted that he was owed up to $992.25, which is comprised of

$496.13 in back wages and an equal amount in liquidated damages. In the settlement Plaintiff

receives the total amount of $500.00:     $250.00 in back pay and an equal amount in liquidated

damages. Thus, the settlement amount represents a reasonable compromise by the Parties in the

interest of mutual avoidance of the inherent risk involved in pursuing litigation.

       D.      The Attorneys’ Fees to be Paid as Part of the Settlement are Fair and
               Reasonable.

               The last element the Court should evaluate in determining fairness of the

settlement is the reasonableness of the proposed attorneys’ fees. See Helms v. Central Fla. Reg.

Hosp., No. 6:05-cv-383-Orl-22JGG, 2006 U.S. Dist. LEXIS 92994, at *6-7, (M.D. Fla. Dec. 21,

2006); Strong v. BellSouth Telecomms., Inc., 137 F.3d 844, 849-50 (5th Cir. 1998).             The

attorney’s fees and costs that the Parties agreed upon for Plaintiff’s counsel, were negotiated

separately from and without regard to the settlement sums being paid to Plaintiff. See Bonetti v.

Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009) (stating, “if the parties submit

a proposed FLSA settlement that (1) constitutes a compromise of the plaintiff’s claims; (2)

makes full and adequate disclosure of the terms of settlement, including the factors and reasons

considered in reaching same and justifying the compromise of the plaintiff’s claims; and (3)

represents that the plaintiff’s attorneys’ fee was agreed upon separately and without regard to the

amount paid to the plaintiff, then, unless the settlement does not appear reasonable on its face or

there is reason to believe that the plaintiff's recovery was adversely affected by the amount of

fees paid to his attorney, the Court will approve the settlement without separately considering the




                                                 6
  Case 6:18-cv-02095-JA-DCI Document 19 Filed 04/03/19 Page 7 of 7 PageID 60




reasonableness of the fee to be paid to plaintiff’s counsel.”). The attorney’s fees and costs

negotiated separately in this matter are fair and reasonable.

                                         CONCLUSION

               As demonstrated above, the settlement terms are fair, reasonable and adequate.

The Parties’ FLSA settlement does not include a general release, confidentiality provision or

non-disparagement provision. Thus, the Parties hereby jointly stipulate that the case should be

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a), upon approval of the

settlement by the Court as requested above, and for the Court to retain jurisdiction in order to

enforce the terms of the settlement agreement if needed.

               WHEREFORE, the Parties respectfully request that the Court (i) GRANT this

Joint Motion for Approval of the Settlement; (ii) APPROVE the settlement outlined in this

motion and the attached settlement agreement; and (iii) GRANT such further relief as the Court

deems appropriate.

       Dated this 3rd day of April, 2019.


       /s/Mary E. Lytle                                 /s/ Kimberly De Arcangelis
       Mary E. Lytle                                    Kimberly De Arcangelis
       Florida Bar No. 0007950                          Florida Bar No. 0025871
       David Barszcz                                    Morgan & Morgan P.A.,
       Florida Bar No. 0750581                          20 N. Orange Ave.,
       Lytle & Barszcz                                  14th Floor, Orlando, FL 32801
       543 N. Wymore Road, Suite 103                    Facsimile: (407) 245-3383
       Maitland, FL 32751                               kimd@forthepeople.com
       Telephone: (407) 622-6544
       Facsimile: (407) 622-6545                        Attorney for Plaintiff
       mlytle@lblaw.attorney
       dbarszcz@lblaw.attorney

       Attorneys for Defendant




                                                 7
